DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-3 are pending in the application. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru (US 2015/0001185) in view of Ward (US 2005/0103768)
As Per Claim 1, Kanemaru discloses a hybrid welding apparatus [abstract] comprising:

 a TIG welding torch [Fig. 1B, #3]; 
a control device [Fig. 1A], and
the control device [Fig. 1A] comprises a welding output unit [Fig. 1A, #7 & #6] having a positive terminal [Fig. 1A, #A below] and a negative terminal [Fig. 1A, #B below], the welding output unit being configured to output a welding voltage and a welding current [Par. 66; “…a welding power source 6 that applies a welding current (TIG current) between the tungsten electrode 3 and base metal 5 to generate a TIG arc; and a welding power source 7 that applies a welding current (MIG current) between the welding wire 4 and the base metal 5 to generate a MIG arc….”],
wherein when MAG welding is selected [Fig. 1B, #4], the positive terminal is connected [Fig. 1A, #A] to the MAG welding torch [Fig. 1A, #4A], and the negative terminal [Fig. 1A, #B] is connected to a welding base material [Fig. 1A, #5], and when TIG welding is selected [Fig. 1A, #3], the positive terminal [Fig. 1A, #A] is connected to the welding base material [Fig. 1A, #5], and the negative terminal [Fig. 1A, #B] is connected to the TIG welding torch [Fig. 1A, #3].

    PNG
    media_image1.png
    332
    490
    media_image1.png
    Greyscale




A TIG trigger; 
the MAG trigger is configured to give a MAG command to the control device; and
the TIG trigger is configured to give a TIG command to the control device.
Ward, much like Kanemaru, pertains to an arc welding torch control system with a control of selections of welding process. [abstract]
Ward discloses a MAG trigger [Fig. 3, #76; the reference explicitly discloses that the selector switch allows the unit to be used in a TIG or MIG welding process (Par. 45) That is, that the switch has a setting for a MAG operation (being interpreted as a MAG trigger) and a setting for a TIG operation (being interpreted as being a TIG trigger)];
A TIG trigger  [Fig. 3, #76; the reference explicitly discloses that the selector switch allows the unit to be used in a TIG or MIG welding process (Par. 45) That is, that the switch has a setting for a MAG operation (being interpreted as a MAG trigger) and a setting for a TIG operation (being interpreted as being a TIG trigger)]; 
the MAG trigger [Fig. 3, #76]  is configured to give a MAG command to the control device [Par. 45; “…It will be appreciated that wire feed motor 60, control relays 50 and 52, as well as wire feed speed control 56 and the welding current control 54 can be placed in a remote unit housing 64. Also, to allow for the maximum flexibility of the present invention, the preferred embodiment contains a speed selector switch 76 which allows the unit to be used in the TIG welding process or the MIG welding process by changing the range of wire feed motor 60….”] ; and
the TIG trigger [Fig. 3, #76] is configured to give a TIG command to the control device [Par. 45]“…It will be appreciated that wire feed motor 60, control relays 50 and 52, as well as wire feed speed control 56 and the welding current control 54 can be placed in a remote unit housing 64. Also, to allow for the maximum flexibility of the present invention, the preferred embodiment contains a speed 
Ward discloses the benefits of the MAG and TIG trigger in that presents a recalibration of wire speed controls depending on the needs of MIG or TIG welding. [Par. 45] Kanemaru directly benefits from the modification as it already teaches a hybrid MIG and TIG welding apparatus, and the inclusion of the MIG and TIG switches further enables the switching between a MIG and TIG operation to be easily accessible. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the hybrid welding apparatus as taught by Kanemaru in view of the MIG and TIG switches as taught by Ward to further include MAG trigger, a TIG trigger, the MAG trigger is configured to give a MAG command to the control device and the TIG trigger is configured to give a TIG command to the control device to present a recalibration of controls depending on the needs of MIG or TIG welding easily. Furthermore, this modification would result in providing the above claimed connection of the terminals when the MAG/TIG command is given, because this is when MAG/TIG welding is selected.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru (US 2015/0001185) in view of Ward (US 2005/0103768) in further view of Friedl (US 6315186).
As Per Claim 2, Kanemaru discloses all limitations of the invention except further comprising a high frequency application unit connected between the welding output unit and the TIG welding torch.
Friedl, much like Kanemaru, pertains to a control device for a welding apparatus. [abstract] 
Friedl discloses a high frequency application unit [Fig. 2, #37] connected between the welding output unit [Fig. 2, #3] and the TIG welding torch [Fig. 2, #13].
Friedl discloses the benefits of the high frequency application unit in that it efficiently ignites the welding arc. [Col. 4, Lines 27-33] 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru (US 2015/0001185) in view of Ward (US 2005/0103768) in further view of Martin (US 2006/0043081)
As Per Claim 3, Kanemaru does not disclose the control device is configured to switch the positive terminal and the negative terminal during a preflow period or an afterflow period; 
the preflow period of MAG welding is a period from a time when the MAG command is given and gas is provided to a time when the welding output unit turns on a MAG welding output; 
the afterflow period of MAG welding is a period from a time when the welding output unit turns off the MAG welding output to a time when the gas is stopped; the preflow period of TIG welding is a period from a time when the TIG command is given and gas is provided to a time when the welding output unit turns on a TIG welding output; and 
the afterflow period of TIG welding is a period from a time when the welding output unit turns off the TIG welding output to a time when the gas is stopped
all limitations of the invention except selectively switching between MAG welding and TIG welding during one of a preflow period and an afterflow period, wherein during the preflow period and the afterflow period, the hybrid welding apparatus refrains from providing a welding output and provides welding gas alone.
Martin, much like Kanemaru, pertains to a welding apparatus. [abstract] 
Martin discloses the control device is configured to switch the positive terminal and the negative terminal during a preflow period or an afterflow period [Par. 47; “…control panel 27 comprises a number of selection knobs and/or keys for entering data and control instructions; and a number of the reference explicitly discloses that the controller is capable of switching between a MIG & TIG welding operation in response to a welding process selection. That is, that if a welding selection process is selected in a “preflow period” (a period in which a MAG/TIG selection is made, the controller is able to switch between said selected welding operations, as the claim defines a “preflow period” as being a time when MAG/TIG command is given (when no other welding operation is occurring). The examiner would like to note that as the claim is written in the alternative, as long as the controller satisfies switching between one of a preflow or afterflow period, the claim limitations are met. Moreover, the manner in which a “preflow” period is defined is entailing a period before a MAG/TIG operation actually starts, in which by the controller having the option to select a MAG/TIG operation, is inherently there. ], 
the preflow period of MAG welding is a period from a time when the MAG command is given and gas is provided to a time when the welding output unit turns on a MAG welding output [Par. 47; “…control panel 27 comprises a number of selection knobs and/or keys for entering data and control instructions; and a number of display devices for displaying information relative, for example, to the selected welding process (MIG, MAG, TIG, STICK), or the type of welding tool 3 connected, or the welding voltage /current generated…” moreover in Par. 49; “…, such as welding process selection commands and/or commands to adjust the voltage/current value to be used in the selected welding process…”; the reference explicitly discloses that the controller is capable of switching between a MIG & TIG welding operation in response to a welding process selection. That is, that if a welding selection process is selected in a “preflow period” (a period in which a MAG/TIG selection is made, the controller is able to switch between said selected welding operations, as the claim defines a “preflow period” as being a time when MAG/TIG command is given (when no other welding operation is occurring) ]; and 
 the preflow period of TIG welding is a period from a time when the TIG command is given and gas is provided to a time when the welding output unit turns on a TIG welding output [Par. 47; “…control panel 27 comprises a number of selection knobs and/or keys for entering data and control instructions; and a number of display devices for displaying information relative, for example, to the selected welding process (MIG, MAG, TIG, STICK), or the type of welding tool 3 connected, or the welding voltage /current generated…” moreover in Par. 49; “…, such as welding process selection commands and/or commands to adjust the voltage/current value to be used in the selected welding process…”; the reference explicitly discloses that the controller is capable of switching between a MIG & TIG welding operation in response to a welding process selection. That is, that if a welding selection process is selected in a “preflow period” (a period in which a MAG/TIG selection is made, the controller is able to switch between said selected welding operations, as the claim defines a “preflow period” as being a time when MAG/TIG command is given (when no other welding operation is occurring) ]
the afterflow period of MAG welding is a period from a time when the welding output unit turns off the MAG welding output to a time when the gas is stopped; the preflow period of TIG welding is a period from a time when the TIG command is given and gas is provided to a time when the welding output unit turns on a TIG welding output; and 
the afterflow period of TIG welding is a period from a time when the welding output unit turns off the TIG welding output to a time when the gas is stopped.
Martin discloses the benefits of selectively switching between the welding states in that it ensures that the appropriate amount of current is flowing through the torch given the welding state that could otherwise endanger the operator. [Par. 61] 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn.
Applicant asserts that the claimed welding hybrid apparatus yields the advantage that two kinds of welding methods can be switched with only on welding power supply. 
However, the examiner would like to note that no where in the claims as recited does it require that only one power supply is required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761      
                                                                                                                                                                                                  /ERIN E MCGRATH/Primary Examiner, Art Unit 3761